Citation Nr: 0315274	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a right 
eye injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
August 1980.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of September 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The veteran testified at a 
videoconference hearing before the undersigned in April 2000.  
A transcript of the hearing is associated with the claims 
file.  

In a January 2001 decision, the Board denied the veteran's 
claim on whether there was clear and unmistakable error (CUE) 
in a November 1981 RO decision that established service 
connection and assigned a zero percent rating for residuals 
of a right eye injury.  The Board granted an increased rating 
to 10 percent for residuals of a right eye injury and also 
granted an extraschedular rating of 100 percent for migraine 
headaches.

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
with respect to the issues for an increased rating for 
residuals of a right eye injury and CUE of the prior RO 
decision.  The Court issued a memorandum decision in November 
2002 in which it affirmed the Board's decision on the CUE 
issue and vacated and remanded the issue with respect to the 
Board's award of 10 percent for residuals of a right eye 
injury.  In its decision, the Court noted that the veteran 
had not been properly informed of the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court remanded the matter for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  


REMAND

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The liberalizing provisions of 
the VCAA are applicable to the issue on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As noted by the Court, it does not appear that the veteran 
has not been explicitly informed of what evidence he is 
responsible for obtaining and what evidence VA will undertake 
to obtain with respect to his increased rating claim for 
residuals of a right eye injury. 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, the veteran's claim must be remanded for the following: 

1.  The RO should issue the veteran a 
VCAA notice letter.  The veteran is 
advised that he has up to one year after 
such notice to submit additional evidence 
and that the Board may not be able to 
adjudicate his claim prior to the 
expiration of the one-year time period 
unless he indicates that he has no 
additional evidence to submit or waives 
the one-year period.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought continues to be denied the 
RO should issue a new supplemental 
statement of the case considering all 
evidence received since the most recent  
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


